I think that the order of Judge Wilson in this proceeding should be affirmed. By reference to the opinion in the former appeal in this case reported in 139 S.C. 411; 138 S.E., 184, will be found the report of the Master and the Circuit decree. As this report was "made part and parcel" of the decree, resort should be had to both in determining what rights the decree sought to administer.
It is clear, as stated in the order of the Circuit Judge:
"That it was the expressed purpose of the decree * * * to enforce the liability of the American Surety Company under its bond, regardless of the funds upon which it had a claim to reimburse itself, and that the mere order that these funds be paid directly to the creditors, thus avoiding circuity of payment did not relieve the surety company from its obligation."
The liability of the surety company was the main question in the case, and its liability, as well as the rights of all *Page 365 
other parties to the suit, was determined and fixed by the judgment of the Court. The primary rights of the parties were not altered by the transfer of the funds in question from the City of Sumter to the Court. The surety company made no objection to the transfer, and it was done as an accommodation to the city. If any part of these funds was lost while in the hands of the Court, such loss was not properly chargeable against the materialmen, in clear derogation of their rights as fixed by the Court's decree.